                                                          1    MICHAEL McKNEELY (State Bar No. 214896)
                                                               2300 Tulare Street, Suite 115
                                                          2    Fresno, California 93721
                                                               Telephone: (559) 443-7442
                                                          3    Facsimile: (559) 860-0150
                                                               mike@fresnocriminalattorney.com
                                                          4
                                                               Attorney for Defendant
                                                          5    STEVEN D. JONES
                                                          6

                                                          7

                                                         8                           IN THE UNITED STATES DISTRICT COURT
                                                          9                                EASTERN DISTRICT OF CALIFORNIA
                                                         10

                                                         11    UNITED STATES OF AMERICA,                    Case No.    1:18-cr-00179-DAD-BAM
                                                         12                  Plaintiff ,                    STIPULATION AND ORDER
                     2300 TULARE STREET, SUITE 115




                                                                                                            REGARDING SENTENCING
                      CRIMINAL DEFENSE ATTORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13           v.
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                         14    STEVEN D. JONES,
                                                         15                  Defendant.
                                                         16

                                                         17                                         STIPULATION
                                                         18          Defendant Steven Jones, by his counsel Michael McKneely, and the United States
                                                         19   of America through its counsel David Gappa and Alicia Bove, hereby stipulate as
                                                         20   follows:
                                                         21          1.     By previous order this matter was set for sentencing on July 19, 2021.
                                                         22          2.     By this stipulation, initiated by the defense, the parties stipulate that good
                                                         23   cause exists to continue the sentencing in this matter to September 20, 2021, or to a
                                                         24   date thereafter, to allow defense counsel to receive a report from a previously appointed
                                                         25   expert evaluator and to continue to prepare.
                                                         26          IT IS SO STIPULATED
                                                         27   ////
                                                         28   ////

                                                               Stipulation And Order Regarding Sentencing                                                    -1-
                                                          1

                                                          2    DATED: July 14, 2021                         MICHAEL McKNEELY,
                                                                                                            CRIMINAL DEFENSE ATTORNEY
                                                          3

                                                          4
                                                                                                            By: s/ Michael McKneely
                                                          5                                                     MICHAEL McKNEELY
                                                                                                                Attorney for Steven Jones
                                                          6

                                                          7
                                                               DATED: July 14, 2021                         PHILLIP A. TALBERT
                                                         8                                                  Acting United States Attorney
                                                          9

                                                         10                                                 By: s/ David A. Gappa by authorization
                                                                                                                DAVID A. GAPPA
                                                         11                                                     Assistant United States Attorney

                                                         12
                     2300 TULARE STREET, SUITE 115
                      CRIMINAL DEFENSE ATTORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13
                         F ACSI MI LE : (559) 860-0150




                                                                                              FINDINGS AND ORDER
MICHAEL M C KNEELY




                                                         14         Based upon the stipulation and representations of the parties, the Court orders
                                                         15   the sentencing be continued in this case from July 19, 2021 to September 20, 2021 at
                                                         16   10:00 a.m.
                                                         17
                                                              IT IS SO ORDERED.
                                                         18

                                                         19      Dated:    July 14, 2021
                                                                                                               UNITED STATES DISTRICT JUDGE
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28


                                                               Stipulation And Order Regarding Sentencing                                             -2-
